Title: 1770. August. 9th. Thursday.
From: Adams, John
To: 


       
        Madam
       
       I received from Mr. Gill an Intimation, that a Letter from me would not be disagreable to you, and have been emboldened, by that Means, to run the Venture of giving you this Trouble. I have read with much Admiration, Mrs. Maccaulays History of England &c. It is formed upon the Plan, which I have ever wished to see adopted by Historians. It is calculated to strip off the Gilding and false Lustre from worthless Princes and Nobles, and to bestow the Reward of Virtue, Praise upon the generous and worthy only.
       No Charms of Eloquence, can atone for the Want of this exact Historical Morality. And I must be allowed to say, I have never seen an History in which it is more religiously regarded.
       It was from this History, as well as from the concurrent Testimony, of all who have come to this Country from England, that I had formed the highest Opinion of the Author as one of the brightest ornaments not only of her Sex but of her Age and Country. I could not therefore, but esteem the Information given me by Mr. Gill, as one of the most agreable and fortunate Occurences of my Life.
       Indeed it was rather a Mortification to me to find that a few fugitive Speculations in a News Paper, had excited your Curiosity to enquire after me. The Production, which some Person in England, I know not who, has been pleased to intitle a Dissertation on the cannon and the Feudal Law, was written, at Braintree about Eleven Miles from Boston in the Year 1765, written at Random weekly without any preconceived Plan, printed in the Newspapers, without Correction, and so little noticed or regarded here that the Author never thought it worth his while to give it Either a Title or a signature. And indeed the Editor in London, might with more Propriety have called it The What d ye call it, or as the Critical Reviewers did a flimsy lively Rhapsody than by the Title he has given it.
       But it seems it happened to hit the Taste of some one who has given it a longer Duration, than a few Weeks, by printing it in Conjunction with the Letters of the House of Representatives of this Province and by ascribing it to a very venerable, learned Name. I am sorry that Mr. Gridleys Name was affixed to it for many Reasons. The Mistakes, Inaccuracies and Want of Arrangement in it, are utterly unworthy of Mr. Gridlys great and deserved Character for Learning and the general Spirit and Sentiments of it, are by no Means reconcilable to his known Opinions and Principles in Politicks.
       It was indeed written by your present Correspondent, who then had formed Designs, which he never has and never will attempt to execute. Oppressed and borne down as he is by the Infirmities of ill Health, and the Calls of a numerous growing Family, whose only Hopes are in his continual Application to the Drudgeries of his Profession, it is almost impossible for him to pursue any Enquiries or to enjoy any Pleasures of the literary Kind.
       However, He has been informed that you have in Contemplation an History of the present Reign, or some other History in which the Affairs of America are to have a Share. If this is true it would give him infinite Pleasure—and whether it is or not, if he can by any Means in his Power, by Letters or otherways, contribute any Thing to your Assistance in any of your Enquiries, or to your Amusement he will always esteem himself very happy in attempting it.
       Pray excuse the Trouble of this Letter, and believe me, with great Esteem and Admiration, your most obedient and very huml. servant.
      